Per Curiam.
According to the true construction of the 22d section of the “ act to extend the jurisdiction of justices of the peace,’’ (sess. 41. ch. 94.) passed April 10th> 1818, where the sum demanded exceeds 25 dollars, either party has a right to insist,- that the jury shall consist of twelve, instead of six jurors : but the party must make his demand of the justice, that the jury should consist of twelve, before the venire is issued, so. that twenty may be summoned. Here the venire was for twelve jurors, and there was no demand or claim to have more summoned, until six were drawn and sworn. The defendant was then too late. The judgment must be affirmed.
Judgment affirmed.